DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/2/2022 has been entered. Claims 1-3, 5-13, 15-19, 21-26 remain pending in the application. New claims 23-26 has been added to the application. Applicant’s Terminal Disclaimer in regards to double patenting overcome the rejection set forth in the Non-Final Office Action mailed 12/02/21.

Response to Arguments
Applicant's arguments filed 6/2/2022, regarding the 35 USC 102/103 rejections of Claims 1-3, 5-13, 15-19, 21-26 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the rewording of claims describing the use of a three-dimensional printing process makes the claim allowable (Page 12,  Para 5), the examiner disagrees, pointing out that “three-dimensional printing” is a product by process limitation that does not define over the final product of the references.
Regarding Applicant’s assertion that Campbell, Gotta, Reimers, and McMonies fail to teach metal material, carbon fiber composite and support handles, and cord material respectively (Page 12,  Para 5), the examiner disagrees, pointing out that the applicant does not provide reasons they do to teach these, and pointing out that they do teach these characteristics as there are reasonable motivations discussed for modifying the primary reference Schenkkan (See Detailed Description of respective claims below).
Applicant's arguments filed 6/2/2022, regarding the 35 USC 102/103 rejections of Claims 1-3, 5-13, 15-19, 21-26 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Regarding Applicant’s assertion that claims that include an amended portion regarding lattice structures (Page 12,  Para 5), the examiner disagrees in view of US Publication 2020/0222770 by Witkoski.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 11, 15-17, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 5474176 issued to Schenkkan (Here forth “Schenkkan”) in view of US Publication 2020/0222770 by Witkoski (Here forth “Witkoski”).
Regarding claim 1, Schenkkan discloses: A golf bag (15), comprising: 
an elongated tubular body (see examiner-annotated Fig A below, where the shape is tubular) for storing golf clubs (Abstract, lines 10-11) , the tubular body (Fig A) having a top opening (Fig B) and a closed bottom  (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig A), the top frame comprising: 
a handle sub-assembly having a central handle member (Fig A)  with a first end  (Fig A, first end on opposite side not shown) and a second end  (Fig A, second end on side shown), the handle sub-assembly extending from a front portion (Fig A) of the top frame (Fig A); 
a leg sub-assembly having a central leg support member (Fig B, support 3) with a first end (Fig B, right most side of support 3) and a second end (Fig B, left most side of support 3), the leg sub-assembly extending from a rear portion (Fig B) of the top frame (Fig A); 
a right sidewall extending from the first end of the handle sub-assembly to the first end of the leg sub-assembly (Fig A, opposite side on other end of golf bag); 
a left sidewall extending from the second end of the handle sub-assembly to the second end of the leg sub-assembly (Fig A, side marked on Fig from handle to leg portion) so that there are two sidewalls opposing each other along the top frame (Fig A, one sidewall is on side shown and the other is on the opposite side); and 
a plurality of dividers (Fig 4) , the dividers extending across the top frame (Fig 4 and Fig A), the dividers defining a plurality of golf club compartments (Fig 4 shows 6 compartments), each compartment configured to receive at least one club (Column 12, lines 26-28),
[Not taught: wherein the top frame has at least one portion formed using a three-dimensional printing process, the at least one portion including a lattice structure, the lattice structure having a plurality of lattice beams, the lattice beams forming voids between the lattice beams].

    PNG
    media_image1.png
    846
    676
    media_image1.png
    Greyscale

Fig A- Examiner annotation of Schenkkan of Fig 1

    PNG
    media_image2.png
    784
    672
    media_image2.png
    Greyscale

Fig B- Examiner annotation of Schenkkan of Fig 2

Schenkkan as modified does not expressly disclose that the top frame is formed using a three-dimensional printing process.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Schenkkan does not expressly disclose lattice structures.
Witkoski discloses a similar golf bag wherein the at least one portion including a lattice structure (Fig E), the lattice structure having a plurality of lattice beams (Fig E), the lattice beams forming voids between the lattice beams (Fig E).

    PNG
    media_image3.png
    468
    496
    media_image3.png
    Greyscale

Fig E- Examiner annotated Fig 1 of Witkoski
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Witkoski before them, when the application was filed, to have modified the bag of Schenkkan to include a lattice structure, as taught by Witkoski, to advantageously improve the durability and grip on the golf bag.
Regarding claim 5, Schenkkan discloses a handle sub-assembly (Fig A).
Schenkkan as modified does not expressly disclose wherein the at least portion formed using a three-dimensional printing process includes at least a portion of the handle sub-assembly.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Regarding claim 7, Schenkkan discloses a leg sub-assembly (Fig 2).
Schenkkan as modified does not expressly disclose wherein the at least one portion formed using a three-dimensional printing process includes at least a portion of the leg sub assembly.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Regarding claim 8, Schenkkan further discloses that the leg sub-assembly (Fig B) includes a first leg support member (41) located at the first end of the central leg support member (3) for receiving a first leg (Fig B, Element 41 has insert 26 which attaches to leg 4 on right side), and a second leg support member (41) located at the second end of the central leg support member (3) for receiving a second leg (Fig B, Element 41 has insert 26 which attaches to leg 4 on left side).
Regarding claim 15, Schenkkan discloses a handle sub-assembly (Fig 2).
Schenkkan as modified does not expressly disclose wherein at least one portion formed using a three-dimensional printing process includes at least a portion of the handle sub-assembly.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Regarding claim 11, Schenkkan discloses: A golf bag (15), comprising: 
an elongated tubular body (Fig A, the shape is tubular) for storing golf clubs (Abstract, lines 10-11), the tubular body (Fig A) having a top opening  (Fig B) and a closed bottom  (Fig A), and 
a top frame (Fig A) mounted on the top opening  (Fig B), the top frame (Fig A) comprising: 
a handle sub-assembly having a central handle member (Fig A)  with a first end (Fig A, first end on opposite side not shown) and a second end (Fig A, second end on side shown), the handle sub-assembly extending from a front portion (Fig A) of the top frame (Fig A); 
a first leg holding bracket (Fig B, element 41 on right side) for receiving a first leg (Fig B, member 4 on right side), and a second leg holding bracket (Fig B, element 41 on left side)  for receiving a second leg (Fig B, member 4 on left side), the first and second leg-holding brackets (Fig B, elements 41) extending from a rear portion (Fig A) of the top frame  (Fig A); 
an outer wall (Fig A, outer surface of top frame) extending from the first end of the handle (Fig A, first end on opposite side not shown) and across the first and second leg holding brackets (Fig B, rear end) so that it forms an open loop (Fig A and B, the wall from the first end of the handle to the legs, and then to the second end of the handle forms a loop on the top frame) along the top frame (Fig A); and 
a plurality of dividers (Fig 4), the dividers extending across the top frame  (Fig 4), the dividers defining a plurality of golf club compartments (Fig 4 shows 6 compartments), each compartment configured to receive at least one club (Column 12, lines 26-28).
[Not taught: wherein the top frame has at least one portion formed using a three-dimensional printing process, the at least one portion including a lattice structure, the lattice structure having a plurality of lattice beams, the lattice beams forming voids between the lattice beams].
Schenkkan does not expressly disclose that the top frame is formed using a three-dimensional printing process.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Schenkkan does not expressly disclose lattice structures.
Witkoski discloses a similar golf bag wherein the at least one portion including a lattice structure (Fig E, the lattice structure is provided on an internal and external section of the at least one portion of the top frame and the beams are oval in shape), the lattice structure having a plurality of lattice beams (Fig E), the lattice beams forming voids between the lattice beams (Fig E).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Witkoski before them, when the application was filed, to have modified the bag of Schenkkan to include a lattice structure, as taught by Witkoski, to advantageously improve the durability and grip on the golf bag.
Regarding claim 16, Schenkkan discloses a leg holding bracket (Fig 2).
Schenkkan as modified does not expressly disclose wherein at least one portion formed using a three-dimensional printing process includes at least one leg holding bracket.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Regarding claim 17, A golf bag (15), comprising: 
an elongated tubular body (Fig A, the shape is tubular) for storing golf clubs (Abstract, lines 10-11), the tubular body (Fig A) having a top opening (Fig B) and a closed bottom (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig A), the top frame comprising an outer wall (Fig A, outer surface of top frame) having front, side, and rear portions so (Fig A, outer surface of top frame) that it forms a closed loop along the top frame (Fig A and B, the wall from the first end of the handle to the legs, and then to the second end of the handle forms a closed loop on the top frame); 
a central handle member (Fig A) extending from the front portion of the outer wall (Fig A); 
a leg sub-assembly having a central leg support member (3) with a first end (Fig B, right most side of support 3)  and a second end  (Fig B, left most side of support 3), the leg sub-assembly extending from a rear portion of the outer wall  (Fig B); and 
a plurality of dividers (Fig 4), the dividers extending across the top frame  (Fig 4 and Fig A), the dividers defining a plurality of golf club compartments  (Fig 4 shows 6 compartments), each compartment configured to receive at least one club (Column 12, lines 26-28),
[Not taught: wherein the top frame has at least one portion formed using a three-dimensional printing process, the at least one portion including a lattice structure, the lattice structure having a plurality of lattice beams, the lattice beams forming voids between the lattice beams].
Schenkkan as modified does not expressly disclose wherein the top frame has at least one portion formed using a three-dimensional printing process.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Schenkkan does not expressly disclose lattice structures.
Witkoski discloses a similar golf bag wherein the at least one portion including a lattice structure (Fig E), the lattice structure having a plurality of lattice beams (Fig E), the lattice beams forming voids between the lattice beams (Fig E).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Witkoski before them, when the application was filed, to have modified the bag of Schenkkan to include a lattice structure, as taught by Witkoski, to advantageously improve the durability and grip on the golf bag.
Regarding claim 21, Schenkkan discloses a central handle member (Fig 2).
Schenkkan as modified does not expressly disclose wherein at least one portion formed using a three-dimensional printing process includes the central handle member.
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Regarding claim 22, Schenkkan discloses a leg sub-assembly (Fig 2).
Schenkkan as modified does not expressly disclose wherein the at least one portion formed using a three-dimensional printing process includes at least a portion of the leg sub-assembly. 
This is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the modified Schenkkan.  Therefore, the claim is anticipated by the teachings of Schenkkan.
Regarding claim 24, Schenkkan as modified includes all of the limitation, including wherein the lattice structure is provided on an internal section of the at least one portion of the top frame (See detailed description of the rejection of claim 1).
Regarding claim 25, Schenkkan as modified includes all of the limitation, including wherein the lattice structure is provided on an external section of the at least one portion of the top frame (See detailed description of the rejection of claim 1).
Regarding claim 26, Schenkkan as modified includes all of the limitation, including wherein the lattice structure includes at least one of circular, oval (See detailed description of the rejection of claim 1), triangular, square, pentagonal, hexagonal, heptagonal, and octagonal structures.

Claims 2, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan in further view of US Pub 2005/0092631 by Campbell (Here forth “Campbell”).
Regarding claims 2, 12, and 18 (similar limitations, different dependency), Schenkkan does not expressly disclose that the sidewalls are formed from a metal material. 
Campbell discloses a similar golf bag, wherein the sidewalls are formed from a metal material (Para 33, lines 19-20, the body is formed by the side walls).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Campbell before them, when the application was filed, to have modified the bag of Schenkkan to make the side walls formed from a metal material, as taught by Campbell, to use metal to form the outer wall to make the body or the golf bag advantageously rigid with a tubular body.

Claims 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan and Witkoski in further view of International Pub DE2020012005084 by Gotta (Here forth “Gotta”; note that paragraph and line numbering pertains to the attached copy, including an English translation).
Regarding claim 3, 13, and 19 (similar limitations, different dependency), Schenkkan does not expressly disclose that the sidewalls are formed from a carbon fiber material. Gotta teaches: the golf bag, wherein the sidewalls are formed from a carbon fiber composite material (Para 9, lines 4-5, the shell is formed by the outer wall).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Gotta before them, when the application was filed, to have modified the bag of Schenkkan to make the side walls formed from a carbon fiber composite material, as taught by Gotta, to advantageously give the golf bag a pleasing and technical (i.e. high-tech, distinctive for users) appearance and to beneficially “lead to a strong increase in the stability and strength of the shell with a low weight” (Gotta Para 9, line 5) .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan and Witkoski in further view of US Patent 7124887 by Reimers (Here forth “Reimers”).
Regarding claim 6, Schenkkan further discloses a golf bag (15) with a handle (Fig A).
But Schenkkan does not expressly disclose support post holders at the first and second ends for receiving the first and second ends of the handle member. 
Reimers discloses a similar golf bag, wherein the handle sub-assembly includes a first support post- holder (Fig D) located at the first end (Fig D) of the handle member (Fig D) for receiving a first support post (Fig D), and a second support post-holder (Fig D) located at the second end (Fig D) of the handle member (Fig D) for receiving a second support post (Fig D).

    PNG
    media_image4.png
    686
    518
    media_image4.png
    Greyscale

Fig D- Examiner annotation of Reimers of Fig 5
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Reimers before them, when the application was filed, to have modified the bag of Schenkkan to have support post holders at the first and second ends for receiving the first and second ends of the handle member, as taught by Reimers, to allow the handle to rotate freely about the axis where the support posts attach to the handle, providing a more ergonomic handle for the user.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan and Witkoski in further view of US Patent 1838699 by McMonies (Here forth “McMonies”).
Regarding claim 9, Schenkkan further discloses a golf bag (15) with dividers (Fig 4). 
But Schenkkan does not expressly disclose a golf bag with dividers being of cord material. McMonies discloses a similar golf bag wherein the dividers are made from a cord material Column 2 lines 79-81, Cord material is any flexible strap material).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and McMonies before them, when the application was filed, to have modified the bag of Schenkkan to make the dividers from a cord material, as taught by McMonies, to have the dividers not built in rigidly but from cord to advantageously allow the user of the bag to divide the golf clubs into groups of the users selection (Column 1, lines 23-29), while the tension within the cord dividers advantageously contribute to the stability of the golf bag.
Regarding claim 9, Schenkkan further discloses a golf bag (15) with dividers (Fig 4). 
But Schenkkan does not expressly disclose a golf bag with has four compartments. 
McMonies discloses a similar golf bag, wherein the bag contains four golf club compartments (Fig C).

    PNG
    media_image5.png
    300
    380
    media_image5.png
    Greyscale

Fig C- Examiner annotation of McMonies of Fig 2
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and McMonies before them, when the application was filed, to have modified the bag of Schenkkan to have four golf club compartments, as taught by McMonies, to have golf dividers not built in rigidly, but made from cord dividers to allow the user to specify the number of compartments to be more or less, in this case allow the user to form exactly four compartments (Column 1, lines 11-15).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Schenkkan and Witkoski in view of US Publication 2020/0353329 by Martell (Here forth “Martell”).

Regarding claim 23, Schenkkan as modified does not expressly disclose that each lattice beam has a thickness of about 0.4 to 0.8 mm
Martell discloses a similar suitcase wherein each lattice beam has a thickness of about 0.4 mm to about 0.8 mm (Fig 96 lattice beams 844; Para 259 lines 9-10, 0.4mm-0.8 fits within the 0-2 in range requirement).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Witkoski and Martell before them, when the application was filed, to have modified the modified bag of Schenkkan to make lattice beams between 0.4 to 0.8, as taught by Martell, to advantageously allow the user to have customized sized beams that behave as a support.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 7686164 issued to Quartarone (Fig 1: golf bag with stand);
US Publication 2014/0008254 by Weinmeier (Fig 5: golf bag, stand, and lattice structure)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday through Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/
Examiner, Art Unit 3733  
/DON M ANDERSON/Primary Examiner, Art Unit 3733